Citation Nr: 0327011	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  01-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbar disc herniation with diffuse spondylosis.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had verified active duty service from October 
1944 to November 1946, in June 1950, from July 1951 to July 
1952, and from September 1952 to September 1953.  The veteran 
also reports that he has had other periods of active duty and 
active duty for training as a member of the California Army 
National Guard and the United States Air Force Reserves.

The veteran contends that he has current disability from a 
lumbar spine disorder and a cervical spine disorder.  His 
claim for service connection for a lumbar spine disorder was 
previously denied by a Board decision that the veteran did 
not appeal.  In a September 1999 rating decision, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a back disorder.

This matter came before the Board of Veterans' Appeals on 
appeal from an April 2001 rating decision in which the 
Department of Veterans Affairs (VA) regional office (RO) in 
Salt Lake City, Utah, determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for lumbar disc herniation 
with diffuse spondylosis, and denied his claim of entitlement 
to service connection for a neck disorder.


REMAND

The veteran is a retired physician.  His assertions suggest a 
nexus between injuries he claims to have sustained in a motor 
vehicle accident while he was on active duty in Germany in 
1946 and current disability from a lumbar spine disorder.  He 
has testified that he was treated for approximately one month 
following the accident at an Army hospital, during which time 
X-rays of his back were done.  In a statement received in 
October 2001, the veteran asserted that the accident 
"fractured his back."  The claims file does not contain 
service medical records covering the period during which the 
veteran claims he had treatment after the claimed in-service 
motor vehicle accident.  The response to the RO's request for 
such records suggests that the veteran's service medical 
records may have been destroyed by the fire at the National 
Personnel Records Center at St. Louis, Missouri.  However, 
the veteran has identified a hospital at Camp Grohn near 
Bremen, Germany, where he asserts he received treatment for 
his injuries.

The veteran has reported that he was discharged from the 
United States Air Force Reserves at Hill Air Force Base, 
Utah, in July 1976 due to disability from a back disorder.

The veteran has also identified the private hospital where he 
asserts he underwent disc surgery in December 1999.  He has 
also identified, by name, private physicians who have treated 
him for a back disorder.  He has asserted that some of those 
physicians have attributed his current back disability to his 
claimed in-service injuries.  The records of such private 
treatment are not contained in the claims file.

The veteran has also asserted that he has been treated for 
his back disability at the VA medical center at Salt Lake 
City, Utah, since 1996.  It does not appear that all of the 
VA outpatient treatment records have been obtained.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is his responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a decision promulgated on September 22, 2002, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103 (b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327, F.3d 1339, 1348 (Fed Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2002).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a lumbar 
and/or cervical spine disorder.  The RO 
should take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO should attempt again to obtain 
service medical records from all possible 
sources, including:  the National 
Personnel Records Center; the Department 
of the Army, including the Office of the 
Surgeon General; the United States Public 
Health Service; the United States Air 
Force; the Department of the Navy; the 
United States Coast Guard; the California 
Army National Guard; the Utah Air Force 
Reserves; and any other sources identified 
by the veteran or otherwise apparent from 
a review of the record.

3.  The RO should obtain and associate 
with the claims file all VA medical 
records documenting treatment of the 
veteran since his separation from service 
that are not currently a part of the 
claims file.

4.  The RO should take appropriate action 
to obtain records of all private treatment 
providers identified by the veteran, 
including hospital treatment at Latter Day 
Saints Hospital in Salt Lake City, Utah, 
and treatment by Drs. Kithris, Jeffrey 
Orme, and David Pfifer.

5.  The RO must ensure full compliance 
with VCAA.  In order to assist the 
veteran in his efforts to substantiate 
his claim for service connection for 
lumbar and cervical spine disorders, the 
veteran should be advised of the evidence 
necessary to substantiate and prove his 
claims.  Further the RO must inform the 
veteran which of such evidence VA will 
obtain, and which of such evidence he 
must obtain.  Further, in the event the 
veteran identifies evidence that he 
requests the RO to obtain and the RO is 
unable to do so, the RO must notify the 
veteran of its inability to obtain such 
evidence.  See 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The RO must ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

6.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and etiology of 
his back and neck disorders.  The claims 
file must be made available to and 
reviewed by the examiners.  All indicated 
diagnostic tests and studies must be 
performed.  The examiners should express 
an opinion whether it is as least as 
likely as not that the veteran's 
disability from any spine disorder 
(lumbar or cervical segment) identified 
is the result of any in-service injury.  
The examiners should provide a full 
explanation of the rationale that is the 
basis of the conclusions expressed.

7.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any of the benefit sought on appeal 
continues to be denied, the appellant and 
his representative should be provided a 
supplement statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

